Citation Nr: 1800533	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  13-32 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral chorioretinal scars.

2.  Entitlement to an initial compensable evaluation from October 19, 2010, and an evaluation in excess of 10 percent from July 8, 2016, for bilateral hearing loss (previously rated as right ear hearing loss). 


REPRESENTATION

Appellant represented by:	Raymond C. Barlow, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in April 2012 and November 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  At that time, the Veteran's attorney submitted additional evidence, including private medical evaluations, accompanied by a waiver of AOJ review on the record at the May 2017 Board hearing.  38 C.F.R. § 20.1304(c) (2017).  The Board accepts this evidence for inclusion in the record.

The matters of entitlement to service connection for right ear perforation residuals as well as chronic imbalance, to include as secondary to service-connected bilateral hearing loss and bilateral chorioretinal scars, are referred to the RO for any appropriate action to afford the Veteran and his attorney instructions and an opportunity to file formal claims on the required standardized form.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A review of the electronic claims file reveals that further development on these matters is warranted.

As an initial matter, evidence of record contains private audiology test results (dated in October 2010 from North Florida ENT; in June 2012 and October 2016 from Orange Park Audio Clinic; and in April 2017 from Jacksonville Hearing and Balance Institute), which contain graphical representations of the audiometric evaluations without interpretations of the graph and/or speech recognition test findings of unidentified origins.  On remand, the AOJ must seek additional clarification of the private audiology test results from these private treatment providers.  See Savage v. Shinseki, 24 Vet. App. 259 (2010).

The Veteran last had VA examinations to fully evaluate his service-connected bilateral hearing loss in August 2016 and bilateral chorioretinal scars in July 2011.  During his May 2017 Travel Board hearing, the Veteran reported increased symptomatology of his service-connected bilateral hearing loss and bilateral chorioretinal scars.  Consequently, new examinations are warranted to determine the current severity of the Veteran's bilateral hearing loss and bilateral chorioretinal scars.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Finally, updated VA treatment records, from the Gainesville VAMC, to include all associated outpatient clinics, dated since November 2016, should be obtained and associated with the electronic claims file.  38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  In addition, the record contains isolated June 2012 and October 2016 audiograms and statements dated in June 2012 and December 2013 from T. F. W., AuD. at Orange Park Audio Clinic.  All identified private treatment records dated from October 2010 to the present should be obtained and associated with the record.  38 C.F.R. § 3.159(c) (2017).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's service-connected bilateral hearing loss and bilateral chorioretinal scars from Gainesville VAMC for the time period from November 2016 to the present and associate them with the record.

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include private treatment records from T. F. W., AuD. at Orange Park Audio Clinic dated from October 2010 to the present.  With any needed assistance from the Veteran, obtain any identified private treatment records reflecting treatment for his service-connected bilateral hearing loss.

3.  After obtaining an appropriate release of information from the Veteran, the AOJ must contact the Veteran's private treatment providers concerning audiology testing in October 2010 from North Florida ENT; in June 2012 and October 2016 from Orange Park Audio Clinic; and in April 2017 from Jacksonville Hearing and Balance Institute.  The treatment providers must be asked to translate the graphs of the Veteran's auditory thresholds in the frequencies from 500 Hertz to 4000 Hertz to the appropriate decibels and report them in numerical form, rather than graphical form, as well as to provide clarification regarding what type of speech discrimination test was administered and whether the testing was conducted by a state-licensed audiologist.

4.  Thereafter, the Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected bilateral hearing loss.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include a current audiogram, with pure tone threshold in decibels and Maryland CNC testing.  All pertinent symptomatology and findings must be reported in detail.  The examiner must also address the functional effects caused by bilateral hearing loss on the Veteran's daily life and social functioning. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

5.  The Veteran must be also afforded an appropriate VA medical examination to determine the current severity of his service-connected bilateral chorioretinal scars.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include assessment of visual impairment due to bilateral chorioretinal scars.  All pertinent symptomatology and findings must be reported in detail.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the September 2013 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




